Citation Nr: 1605228	
Decision Date: 02/10/16    Archive Date: 02/18/16

DOCKET NO.  11-19 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to an increased rating for residuals of a fracture of left humerus with degenerative joint disease (DJD), currently evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

J. Fussell, Counsel



INTRODUCTION

The Veteran served on active duty from March 1976 to April 1980.  

This appeal to the Board of Veterans' Appeals (Board) arose from a January 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) which, in pertinent part, denied an increased rating for service-connected chronic right shoulder strain, previously rated as residuals of a fracture of the left humerus with DJD.  In May 2010, the Veteran advised the RO to correct the record to reflect that he was service-connected for his left shoulder.  The RO issued a statement of the case (SOC) in June 2011, amending the Veteran's arm/shoulder claim to indicate that he sought entitlement to an evaluation higher than 20 percent for residuals of a fracture of the left humerus with DJD.  

In his substantive appeal, the Veteran requested a hearing before a Veterans Law Judge in Washington, DC.  A June 2012 letter informed him that the requested Board hearing was scheduled for a date in August 2012.  The Veteran did not report for the scheduled hearing.  However, on August 9, 2012, the Veteran's representative submitted an informal hearing presentation, indicating that the Veteran was unable to attend the hearing scheduled for August 9, 2012.  Under these circumstances, the Veteran's Board hearing request is deemed withdrawn. 38 C.F.R. § 20.702(d).  

In January 2014 the Board reopened a claim for service connection for bilateral hearing loss and remanded the claim for an increased rating for the service-connected left shoulder disorder.  The matter of a claim for service connection for a disorder of the cervical spine was referred to the RO.  

Thereafter a May 2014 rating decision granted service connection for bilateral hearing loss which was assigned an initial 10 percent rating, all effective February 6, 2014.  Also, an October 2014 rating decision denied service connection for residuals of a neck injury at C6 and C7.  However, the Veteran has not initiated an appeal from either of these rating decisions.  

The Board notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) file associated with the Veteran's claim.  The electronic file contains additional rating decisions and correspondence, which the Board has reviewed. 


FINDINGS OF FACT

1.  The Veteran is right handed.  

2.  The Veteran does not have left shoulder ankylosis, loss of the humeral head of the left shoulder, nonunion of the left humerus or fibrosis union of the left shoulder, and limitation of motion of the left shoulder is not to 25 degrees from the side.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for residuals of a fracture of left humerus with DJD are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.40, 4.45, 4.49, 4.69, 4.71a, Diagnostic Code 5201 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

By letter in April 2008 the RO satisfied its duty under the Veterans Claims Assistance Act of 2000 (VCAA) to notify the Veteran under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  Specifically, the Veteran was notified of the information and evidence necessary to substantiate the claim for an increased rating; information and evidence that VA would seek to provide; and that which he was to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 444 F.3d at 1333-34.  They also notified him of the way initial disability ratings and effective dates are established.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

As to the duty to assist, VA has made reasonable efforts to identify and obtain relevant records for claim substantiation, as required by 38 U.S.C.A. § 5103A.  All identified and available post-service treatment private and VA records have been secured, or are contained in electronic claims processing systems of VA.  The service treatment records (STRs) are on file.  The Board remanded this case in 2014 to obtain VA records from the Martinsburg VA Medical Center since November 2011 and these are now of record.  The remand also requested that efforts be made to assist the Veteran in obtaining any additionally relevant information and records and this was done by RO letter of January 27, 2014.  Also, an RO letter of November 2010 reflects that the RO forwarded to the Veteran a complete copy of his claim folder except for STRs which had previously been sent to him.  

In light of the foregoing, the Board concludes that there has been full VCAA compliance.  Newhouse v. Nicholson, 497 F.3d 1298, 1302 (Fed.Cir. 2007).  

Background

On VA examination in February 2007 the Veteran complained of incapacitating left shoulder pain but could not give specific instances of flare-ups or incapacitating episodes.  He took pain medication and used a TENS unit.  His left shoulder pain sometimes radiated down the arm, and sometimes up to the neck.  He was right handed.  

On physical examination there was no muscular atrophy of either shoulder.  There was marked tenderness to pressure at the left glenohumeral area, and also crepitus.  Motion was painful in the left shoulder but active flexion was to 80 degrees and passively it was to 100 degrees with severe pain between 80 and 100 degrees.  Active abduction was to 45 degrees and passively to 60 degrees, with marked pain between 45 and 60 degrees.  Internal rotation was full to 90 degrees, and external rotation was to 45 degrees actively and passively with marked pain at that point.  There was no change in active range of motion with repetitive motion.  It was not possible to assess potential further limitation of motion in cases of hypothetical flare-ups.  He expressed much pain and it was not possible to do many of the testing maneuvers but there was no evidence of incoordination, laxity or instability.  Strength was adequate and sensory examination was normal.  X-rays showed left shoulder degenerative changes.  The diagnosis was traumatic left shoulder arthritis, with symptoms of frozen shoulder.  

VA treatment records show that for a period of time the Veteran was prescribed medication for left shoulder pain and was given a hearing aid, in addition to being treated for other disabilities not herein relevant, e.g., hypertension and psychiatric disability.  

A June 2010 VA clinical record shows that the Veteran's left shoulder was evaluated on an outpatient basis.  In response to many questions, the Veteran referred the examining physician to his "chart."  He was seen to be using his arm normally in the examining room, including boosting himself up on the examination table.  When removing his shirt he avoided abducting the left shoulder but when replacing it after the examination he abducted the left shoulder without any apparent problem.  He complained of tenderness everywhere he was touched on his left side.  There was no muscle spasm and no discrete areas of tenderness could be found.  His shoulder could not be examined because he pulled it away.  Motor strength could not be determined due to variable effort being made.  In sum, the examiner stated that the Veteran did not fully participate in the examination process.  There was a lot of pain behavior.  

On VA examination in October 2010 it was noted that a service treatment record indicated that the Veteran had had a fracture of the greater tuberosity of the left arm.  He reported that he was right handed and that his left shoulder had progressively worsened.  He reported having had left shoulder pain, stiffness, and weakness but no instability, deformity or giving way.  He had not had effusion, locking, dislocations or incoordination.  He complained of moderate weekly flare-ups lasting 1 to 2 days.  He reported not being able move the left shoulder, left forearm, or left fingers during flare-ups, as well as having interference with his sleep.  He had used a TENS unit.  

On physical examination the Veteran had severely painful left shoulder motion but flexion was to 60 degrees, abduction was to 50 degrees, internal rotation was to 30 degrees, external rotation was to 20 degrees.  The muscles around the left shoulder seemed to be fibrosed which restricted shoulder movement but the left shoulder was not ankylosed.  

A left shoulder MRI in November 2010 revealed mild arthritis of the acromioclavicular (AC) joint with small osteophytes, which appeared to be causing some impingement on the rotator cuff but there was no evidence of a rotator cuff tear.  A cervical MRI revealed moderate to severe left neural foraminal stenosis at C6-7 and moderate to severe left sided spinal stenosis.  

The examiner's final opinion was that although the Veteran had severe pain, with resultant limitation of motion, the disease seen by MRI in the left shoulder was minimal; and the left sided cervical disease, by MRI, was the cause of the left C6-7 radiculopathy causing severe pain and severe limitation of motion of the left shoulder joint.  

VA CAPRI records in Virtual VA show that much of the Veteran's treatment in 2014 centered upon a chronic schizoaffective disorder and a generalized anxiety disorder, as well as hypertension.  In September 2014 the Veteran presented with signs and symptoms of overall residual effects of cervical degeneration inasmuch as he was currently having cervical pain and left upper extremity radicular symptoms.  He had significant decrease in left shoulder range of motion.  Also, in that month it was noted that over the last few months he had noticed increased in cervical and left upper extremity radicular symptoms.  Again that month it was stated that he complained of cervical and upper/mid trapezius pain with periodic numbness and tingling in the left hand.  Later that month he had decreased cervical and upper/mid trapezius discomfort, and continued to complained of radicular symptoms in left arm/tricep area.  In October 2014 the Veteran reported having had decreased tingling in his left arm for 2 days following his last treatment but he still has numbness in the left  hand which he said has been there for a long time.  He was to perform cervical traction at home.  Also in that month it was noted that his leisure activities included fishing and walking.  

Rating Principles

Disability evaluations are determined by use of a schedule of ratings and are based on average impairment of earning capacity.  Separate Diagnostic Codes (DCs) identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  All potentially applicable regulations must be applied, Schafrath v. Derwinski, 1 Vet. App. 589 (1991), including 38 C.F.R. §§ 4.1, 4.2, and 4.10 which require review of the entire history with an emphasis on the effects of disability, particularly on limitation of ordinary activity and lack of usefulness.  Not all disabilities will show all the specified rating criteria but coordination of the rating with functional impairment is required.  38 C.F.R. § 4.21.  The higher of two evaluations will be assigned if the disability more closely approximates the criteria for that rating.  Otherwise, the lower rating is assigned. 38 C.F.R. § 4.7.  Consideration may not be given to factors wholly outside the rating criteria.  Massey v. Brown, 7 Vet. App. 204, 208 (1994) (citing Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992)).  The present disability level is the primary concern and past medical reports do not take precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

While 38 C.F.R. §§ 4.1 and 4.2 require that each disability be viewed "in relation to its history" to "accurately reflect the elements of disability present," a higher rating may not be denied on the basis of relief provided by medication when those effects are not specifically contemplated by the rating criteria.  Jones v. Shinseki, 26 Vet. App. 56, 63 (2012).  

Evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence of part, or all, of the necessary bones, joints and muscles, or associated structures.  It may also be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45.  

As contained in the VA Schedule for Rating Disabilities, the Diagnostic Codes that rate impairment resulting from service-connected disabilities of the shoulder include:  Diagnostic Code 5200 (ankylosis of scapulohumeral articulation), Diagnostic Code 5201 (limitation of motion of the arm), Diagnostic Code 5202 (other impairment of the humerus), and Diagnostic Code 5203 (impairment of the clavicle or scapula).  

Degenerative arthritis, established by x-ray findings, will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  According to the relevant diagnostic code which rates impairment resulting from limitation of motion of the arm, such limitation to the shoulder level warrants a 20 percent rating for either the major or minor extremity.  38 C.F.R. § 4.71a, Diagnostic Code 5201.  Limitation of the arm to midway between the side and the shoulder level warrants a 20 percent rating for the minor extremity.  Id.  Limitation of the arm to 25 degrees from the side warrants a 30 percent rating for the minor extremity.  Id.  

According to the diagnostic code which evaluates impairment of the humerus, malunion of the humerus with marked deformity warrants a 20 percent evaluation for the minor arm, and with moderate deformity warrants a 20 percent evaluation for either the major or minor arm.  38 C.F.R. § 4.71a, Diagnostic Code 5202.  Recurrent dislocation of the scapulohumeral joint with infrequent episodes and guarding movement at only the shoulder level warrants a 20 percent rating for either the minor or major arm, and with frequent episodes and guarding of all arm movements warrants a 20 percent rating for the minor arm.  Id.  Evidence of fibrous union of the humerus supports a 40 percent rating for the minor extremity.  Id.  Evidence of nonunion of the humerus (false flail joint) supports a 50 percent rating for the minor extremity.  Id.  Evidence of loss of the head of the humerus (flail shoulder) supports a 70 percent rating for the minor extremity.  Id.  

Malunion of the clavicle or scapula warrants a 10 percent rating for either the major or minor extremity.  38 C.F.R. § 4.71a, Diagnostic Code 5203.  Nonunion of the clavicle or scapula without loose movement also warrants a 10 percent rating for either the major or minor extremity.  Id.  Nonunion of the clavicle or scapula with loose movement warrants a 20 percent rating for either the major or minor extremity.  Id.  Dislocation of the clavicle or scapula also warrants a 20 percent rating for either the major or minor extremity.  Id.  Impairment of the clavicle or scapula may also be evaluated based upon impairment of function of the contiguous joint.  Id.  

Handedness, i.e., dominant versus nondominant upper extremity, is determined by the evidence of record.  38 C.F.R. § 4.69.  

Analysis

Here the evidence is clear that that the Veteran does not have ankylosis of the left shoulder, loss of the humeral head of the left shoulder, nonunion of the left humerus or fibrosis union of the left shoulder, and limitation of motion of the left shoulder is not to 25 degrees from the side and, to the contrary, it is to no less than 45 degrees.  The left shoulder MRI does show abnormalities within that joint, and even possible tendinopathy.  

The 20 percent evaluation contemplates peri-articular pathology productive of painful motion, as well as the fatigue of which he complains.  38 C.F.R. § 4.59.  It is also consistent with limitation of flexion and abduction.  However, in order to warrant a higher evaluation, there must be the functional equivalent of limitation of the arm to 25 degrees from the side.  See 38 C.F.R. § 4.7; DeLuca v. Brown, 8 Vet. App. 202 (1995).  After a review of the evidence of record, the Board finds that an increase rating for the Veteran's left shoulder disorder is not warranted.  The Veteran's examinations show painful range of motion, with a limitation of flexion and abduction but the limitation of abduction is not to 25 degrees from the side, thus warranting no more than the current 20 percent rating under 38 C.F.R. §§ 4.59, 4.71a.  Although the appellant had pain on motion, such pain did not functionally limit motion of the arm to 25 degrees from the side or less.  Here, neither the lay nor medical evidence establishes that motion of the arm is to only to 25 degrees from the side.  Rather, the examinations disclosed that he has retained useful flexion and abduction.  Moreover, there is ample evidence demonstrating that much of his pain in his left upper extremity is due to radiculopathy which results from nonservice-connected diagnosis of the cervical spine and, as such, may not be considered for rating purposes.   

Based upon the evidence of record, to include the Veteran's statements as to the functional limitations of his left shoulder and assertions of pain upon movement, and based upon the observations made on record during the VA rating examinations, the Board finds that the Veteran's left shoulder disability more nearly approximates the disability picture contemplated by the current 20 percent rating which is assigned based on impairment due to pain which interferes with left shoulder function.  See 38 C.F.R. § 4.7.  In arriving at this conclusion, the Board considered the DeLuca factors in conjunction with the Veteran's statements as to limited motion with restrictions imposed by his shoulder disorder, but finds that the evidence of functional impairment does not more nearly approximate the functional restrictions contemplated in a rating in excess of 20 percent under DCs 5201 and 5202.  

In sum, the Board finds the objective medical evidence, discussed above, to be more probative than the Veteran's lay assertions in determining that his left shoulder DJD does not more nearly approximate the criteria for a rating in excess of 20 percent.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

For all the foregoing reasons, the Board finds that a rating in excess of 20 percent for left shoulder DJD is not warranted at any time pertinent to this appeal.  The Board has applied the benefit-of-the-doubt doctrine but finds that the preponderance of the evidence is against assignment of a rating in excess of 20 percent.  

Extraschedular Consideration

An extraschedular disability rating is warranted if the case presents such an exceptional or unusual disability picture, with such related factors as marked interference with employment or frequent periods of hospitalization, that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).  This requires a three-step inquiry.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  First, is whether the evidence presents such an exceptional disability picture that the schedular evaluations are inadequate, necessitating a comparison between the level of severity and symptoms with the rating criteria, and if the criteria reasonably describe the symptoms and level of severity, the assigned schedular rating is adequate and no referral is required.  Second, if the schedular rating does not contemplate the symptoms and level of severity and is inadequate, it must be determined if there exists and exceptional disability picture which exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, if the first two inquiries are met, then the case is referred to the appropriate VA official for consideration.  Id.  

If either (1) the claimant's disability picture is adequately contemplated by the rating schedule or (2) there are no other related factors," for example, frequent hospitalizations or marked interference with employment, then referral is not warranted and the other element need not be considered.  The order in which these elements are addressed is irrelevant because they both have to be met before referral is warranted.  See id.; Thun, 22 Vet. App. at 116; see also Anderson v. Shinseki, 22 Vet. App. 423, 427 (2009).   

In this regard, 38 C.F.R. § 3.321(b)(1) has recently been interpreted to include the possible assignment of an extraschedular rating based on the collective impact of multiple service-connected disorders and fills in the gap left by 38 C.F.R. § 4.16(b) which provides to extraschedular total disability rating based on individual unemployability due to service-connected disabilities.  In other words, the compounding negative effects that one or more service-connected disorders may have upon other service-connected disorders is such that the collective impact of all service-connected disorders could be greater than the impact as calculated by combining the service-connected disorders under 38 C.F.R. § 4.25.  Johnson v. McDonald, 762 F3d. 1362; overruling Johnson v. Shinseki, 26 Vet. App. 237, 248 (2013).  

In Johnson, 762 F3d. 1362 the Board denied increased ratings for two service-connected disorder but remanded a third; and on appeal, it was argued that extraschedular consideration had to be given to the collective impact of two disorders as to which the Board had reached a final decision but there was no argument before the United States Court of Appeals for Veterans Claims (Court) or the Federal Circuit that the effect of the third service-connected disorder should have been considered along with the other two disabilities.  In other words, it does not appear that the Federal Circuit's held that in all claims for increased ratings that VA must adjudicate the collective impact of all service-connected disabilities, even those not adjudicated on direct appeal, on an extraschedular basis.  

Thus, while service-connected for other disorders, consistent with the interpretation of Johnson, the increased rating claim adjudicated herein is the only increased rating claims on appeal at this time, and this is the only disabilities that must be considered in the extraschedular analysis.  

In any event, at the February 2014 VA audiology examination the Veteran reported that his service-connected bilateral hearing loss and tinnitus was bothersome and inhibited his communication.  However, even if the cumulative impact of the only other service-connected disorders are considered, i.e., bilateral hearing loss rated 10 percent and tinnitus also rated 10 percent, the cumulative impact of these particular service-connected disorders are not shown to in any way compound the functional impact of the service-connected left shoulder disorder, and it is not contended otherwise.  

The Veteran has used a TENS unit and at times taken medication for relief of left shoulder pain.  While the holding in Jones v. Shinseki, 26 Vet. App. 56, 63 (2012) precludes consideration of improvement in disability by medication when not provided for in applicable schedular rating criteria, that holding was limited specifically to the application of schedular rating criteria and does not preclude such consideration in the context of extraschedular evaluations.  Thus, any actual improvement as to the adverse impact of pain by use of a TENS unit or medication weighs against extraschedular consideration.  

The appellant has failed to identify relevant symptomatology that is not contemplated by the rating criteria.  Additionally, the appellant has not cited evidence showing that the disability picture is so unusual or exceptional that it is not contemplated by the rating schedule such that a referral was warranted.   

The statements or findings of impaired function, such as being reportedly severely restricted his ability to pick up items, type, or lift any sort of weight with his hands, lifting and carrying, difficulty reaching, pertain to functional limitations that are contemplated by the governing diagnostic code criteria and corresponding regulations.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45.  

Comparing the Veteran's current symptoms and disability level to the Rating Schedule, the degree of functional impairment due to the service-connected left shoulder disability is contemplated by the Rating Schedule and the assigned schedular rating is adequate.  

As to any contention, express or implied, that the left shoulder disorder has interfered with his obtaining employment but it must be noted that the very purpose of VA disability compensation is to compensate for this.  Thus, the existence of disability, which is not denied, only serves to justify the schedular compensation he now receives and does not, standing alone, serve to justify extraschedular compensation.  Indeed, the evidence shows that there has been no hospitalization for treatment of any service-connected disorder, including the service-connected left shoulder disorder, and surgery for that disability has never been required.  

In this regard, by regulation, ratings assigned for service-connected musculoskeletal disorders must encompass a wide range of signs and symptoms enumerated at 38 C.F.R. §§ 4.40, 4.45, and 4.59, including pain, loss of motion, painful motion, muscle spasm, ankle jerks, and other neurological findings as to strength and sensory function.  In fact, 38 C.F.R. § 4.40 requires consideration of functional loss, including the ability to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, pain, weakness, and atrophy.  Likewise, 38 C.F.R. § 4.45 requires consideration of, in part, incoordination, impaired ability to execute skilled movements, painful motion, swelling, deformity, disuse atrophy, instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing.  Also, 38 C.F.R. § 4.59 requires consideration of such matters as unstable or mal-aligned joints, and crepitation.  

It is also noteworthy to observe that as to physiological, including musculoskeletal and neurological, disorders the Schedule for Rating Disabilities contains addition provisions which may apply when and if applicable.  Specifically, the Schedule for Rating Disabilities recognizes that the combined effect of certain disabilities may result in greater disability and therefore require greater compensation.  See, e.g., 38 C.F.R. § 4.26, Bilateral Factor ("When a partial disability results from disease of injury of both arms, or both legs, or paired skeletal muscles, the ratings for the disabilities of the right and left sides will be combined as usual, and 10 percent of this value will be added (i.e., not combined) before proceeding with further combinations, or converting to degree of disability.  The bilateral factor will be applied to such bilateral disabilities before other combinations are carried out and the rating for such disabilities including the bilateral factor in this section will be treated as one disability for the purpose of arranging in order of severity and for all further combinations.") 

As to the contention, express or implied, that because the rating criteria are silent as to effects on occupational and daily activities the rating schedule does not contemplate the total disability picture it is insufficient to conclude that the rating criteria are inadequate because this is precisely what the rating criteria are designed to do and the appellant has not demonstrated that the rating schedule is inadequate in any way.  See 38 C.F.R. §§ 3.321(a), 4.1; see also Dedrick v. Shinseki, No. 13-1166, slip op. at 9 (U.S. Vet. App. Apr. 4, 2014) (nonprecedential memorandum decision).  While the scheduler rating criteria may not always address the symptoms specifically described by a Veteran, this alone does not mean that the rating criteria are necessarily inadequate.  38 C.F.R. § 4.1 provides "that percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations" and that "the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  

The Board finds that the fact that the signs or symptoms of the disabilities for which a higher rating is sought are not shown in the record does not rendered the schedular criteria inadequate.  The evidence does not establish that there is anything unique or unusual about the symptoms of the service-connected disability at issue.  This is particularly true when, as here, higher schedular ratings are possible if the Veteran in the future actually develops greater disability due to the symptoms of his disability.  Thus, threshold determination under Thun, whether the evidence presents "such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate" is not met.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Thus, no referral for extraschedular consideration is required.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); Thun v. Peake, 22 Vet. App. 111, 115 (2008); aff'd Thun v. Peake, 572 F.3d 1366 (Fed.Cir. 2009).  


ORDER

An increased rating for residuals of a fracture of left humerus with DJD, currently evaluated as 20 percent disabling, is denied.  


____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


